Title: John Bondfield to the Commissioners, 27 June 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Honble Sirs
      Bordeaux 27 June 1778
     
     The Engagement of La Belle Poule is esteem’d at this port as a prelude to the declaration. Sugar Coffee and every other forreign Produce is buying up on Speculation which Acts are the Merchants Compass governing their views by the appearances of the times.
     We have Letters of the 10 and 13 May from America but as they came by the Nymph Frigate can of course contain nothing more than what you will have received by said Conveyance.
     Admiral Byron don’t appear destind for America if as is reportd two of the Ships of his Squadron are at Ancor near Ros­coff. Four Copies of your Instructions of the 10th. are already forwarded and this day the perticular Account of rencontre as is here related of La Belle Poule, many favorable Circumstances Arriving together in America may posibly promote the Recruiting Service which they write me wants a Spurr to forward.
     We have no Arrivals since my last from America in any of the Ports on this Coast.
     Le Marquis D’Almadora left this 25th at night he makes very short Stages. The non Arrival of the Galions alarms the Interested. The Capital Sums Insured in England is the sole hope here of their not meeting with opposion. I am with due Respect Your honors Most Obedient Humble Servant
     
      John Bondfield
     
    